SUMMARY ORDER
Bradley Voss appeals from the June 21, 2007, judgment of the District Court, sentencing him primarily to imprisonment for 240 months after his plea of guilty to a violation of 18 U.S.C. § 2252A(a)(2)(A), punishing receipt of child pornography transported in interstate commerce. He challenges the sentence as unreasonable, but none of his claims has merit.
Although Voss was almost 50 years old when sentenced, it was not unreasonable, in view of his prior record, to incarcerate him until he reaches the age of 70. There was no impermissible double-counting when his criminal history category was increased based on the fact and length of a prior conviction and his offense level was increased, based in part on the nature of the conduct underlying the prior conviction. Although some reduction is permitted where two adjustments overlap, see United States v. Jackson, 346 F.3d 22, 26 (2d Cir.2003), reh’g denied, 362 F.3d 160 (2d Cir.2004), vacated on other grounds, 543 U.S. 1097, 125 S.Ct. 1109, 160 L.Ed.2d 988 (2005), the reduction is not required, see id. Finally, the criminal history calculation is not impaired because Voss’s state court counsel might have delayed Voss’s state court prosecution.
The judgment is affirmed.